STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 9, 2018
               Plaintiff-Appellee,

v                                                                  No. 334875
                                                                   Wayne Circuit Court
RAHIM SALAM,                                                       LC No. 16-003955-01-FH

               Defendant-Appellant.


Before: CAMERON, P.J., and SERVITTO and GLEICHER, JJ.

PER CURIAM.

        A jury convicted defendant of possession of less than 25 grams of cocaine, MCL
333.7403(2)(a)(v), and delivery of marijuana, MCL 333.7401(2)(d)(iii). Defendant contends that
the trial court should have suppressed the evidence against him based on the inadequacy of the
search warrant. He also asserts that he was entitled to 44, not 38, days of jail credit. We affirm
defendant’s convictions but remand for the ministerial correction of the judgment of sentence.

                                       I. BACKGROUND

        On April 23, 2016, Detroit Police Officer Nico Hurd received a tip from an anonymous
source that residents at 18256 Winthrop appeared to be selling narcotics from their home. Hurd
conducted surveillance at the home for one hour on April 24 and again on April 25. During each
session, Hurd observed three separate individuals approach the home’s side door. Defendant
came to the door each time and engaged in quick hand-to-hand contact with the visitors. The
longest visit lasted only two minutes. Hurd testified that in his experience these interactions
were consistent with drug transactions.

        On April 26, Hurd secured a search warrant for defendant’s house. Inside, the searching
officers found cocaine, marijuana, cash, weapons, and paraphernalia consistent with the
packaging and sale of narcotics. Defendant was the only person inside the home and mail
bearing that address and defendant’s name was uncovered.

                            II. SUPPRESSION OF THE EVIDENCE

        Defendant contends that the trial court should have held an evidentiary hearing after
receiving his motion to suppress and should then have suppressed the evidence against him based
on the deficiency of the search warrant. Specifically, defendant complains that Hurd did not

                                               -1-
identify the anonymous citizen who supplied the tip, that the facts in the affidavit and during
Hurd’s testimony were stale and insufficient to support that any drug transactions occurred, and
that the issuing magistrate’s signature was illegible.

        We review de novo a trial court’s ruling on a suppression motion, People v Steele, 292
Mich. App. 308, 313; 806 NW2d 753 (2011), and its application of Fourth Amendment principles.
People v Jenkins, 472 Mich. 26, 31; 691 NW2d 759 (2005). However, “after-the-fact scrutiny by
courts of the sufficiency of an affidavit should not take the form of de novo review. A
magistrate’s determination of probable cause should be paid great deference by reviewing
courts.” People v Keller, 479 Mich. 467, 474; 739 NW2d 505 (2007). Accordingly, we review
only for clear error the trial court’s factual findings. People v Frohriep, 247 Mich. App. 692, 702;
637 NW2d 562 (2001). “Clear error exists when the reviewing court is left with a definite and
firm conviction that a mistake has been made.” People v Kurylczyk, 443 Mich. 289, 303; 505
NW2d 528 (1993).

         Defendant first contends that the search warrant affidavit was deficient because it did not
include sufficient factual information to establish probable cause. “Probable cause exists when
the facts and circumstances would allow a reasonable person to believe that the evidence of a
crime or contraband sought is in the stated place.” People v Waclawski, 286 Mich. App. 634, 698;
780 NW2d 321 (2009). “When probable cause is averred in an affidavit, the affidavit must
contain facts within the knowledge of the affiant rather than mere conclusions or beliefs.” Id.
The search warrant affidavit in this case contained a description of the exchanges that Hurd
observed while performing surveillance on defendant’s house. This information was based on
facts that were within Hurd’s personal knowledge. Moreover, Hurd described that his
experience investigating drug crimes made him aware that the nature of the numerous, brief
visits involving hand-to-hand contact between defendant and his visitors was indicative of drug
sales. A reviewing court must ensure that the magistrate “possessed a substantial basis for . . .
conclud[ing] that a search would uncover evidence of wrongdoing . . . .” Keller, 479 Mich. at
475. Based on the alleged facts in the affidavit, the magistrate correctly found that probable
cause existed to issue the search warrant.

        Defendant also contends that the trial court should have granted his motion to suppress
because the information that Hurd relied upon prior to conducting surveillance came from an
unnamed, unidentified source. “[A]n affidavit may be based upon information supplied by a
named or unnamed source . . . . If the source is unnamed, allegations in the affidavit must show
that the source is credible or that the information is reliable.” People v Powell, 201 Mich. App.
516, 522; 506 NW2d 894 (1993). “An independent police investigation that verifies information
provided by an informant can . . . support issuance of a search warrant.” People v Ulman, 244
Mich. App. 500, 509-510; 625 NW2d 429 (2001). Hurd conducted his own surveillance and
confirmed the tipster’s information that defendant’s house received a high volume of visitors
who appeared to be purchasing narcotics.

       Further, defendant argues that the information in the affidavit was not fresh enough to
support a finding of probable cause. “It is settled law that probable cause to search must exist at
the time the search warrant is issued,” and that “the passage of time is a valid consideration in
deciding whether probable cause exists.” People v Brown, 279 Mich. App. 116, 127-128; 755
NW2d 664 (2008) (quotation marks and citation omitted). The information in Hurd’s affidavit

                                                -2-
was not stale. Hurd conducted surveillance for two days in a row. On the third day he requested
and received a search warrant. There was no indication that the subject house was a transient
residence which might harbor a different resident the day after the surveillance concluded.

       Defendant contends that the search warrant was defective because the magistrate’s
signature was illegible. This claim is wholly unsupported by law. In any event, the magistrate
included his or her p-number on the document and so his or her identity could be easily
discovered

       And we discern no error in the trial court’s decision to deny defendant’s suppression
motion without the benefit of a hearing.

              A defendant is entitled to a hearing to challenge the validity of a search
       warrant if he “makes a substantial preliminary showing that a false statement
       knowingly and intentionally, or with reckless disregard for the truth, was included
       by the affiant in the warrant affidavit, and if the allegedly false statement is
       necessary to the finding of probable cause . . . .” [Franks v Delaware, 438 U.S.
154, 155-156; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978)]; see also [People v Stumpf,
       196 Mich. App. 218, 224; 492 NW2d 795 (1992).] However, there is a
       presumption that the affidavit supporting the search warrant is valid. Franks,
       [438 US] at 171. In order to warrant a hearing, the challenge “must be more than
       conclusory and must be supported by more than a mere desire to cross-examine.”
       Id. The rule from Franks is also applicable to material omissions from affidavits.
       Stumpf, [196 Mich App] at 224. [People v Martin, 271 Mich. App. 280, 302; 721
       NW2d 815 (2006).]

       Defendant identified no false statement in the affidavit, let alone an incorrect statement
upon which the magistrate relied in finding probable cause to issue the search warrant. The court
could easily determine from the face of the warrant whether defendant’s challenges bore any
merit. Accordingly, a hearing was not required.

                            III. CALCULATION OF JAIL CREDIT

        Defendant contends that the trial court improperly credited 38 days against his sentence
instead of 44. The error, defendant describes, arose because he was held an additional eight days
in the county jail after he posted bond. The prosecutor concedes error in this regard. As such,
we must remand for the ministerial correction of defendant’s judgment of sentence to reflect the
appropriate length of jail credit against his sentences. See People v Ericksen, 288 Mich. App.
192, 206; 793 NW2d 120 (2010).




                                               -3-
       We affirm defendant’s convictions, but remand to the trial court for the correction of
defendant’s judgment of sentence. We do not retain jurisdiction.



                                                         /s/ Thomas C. Cameron
                                                         /s/ Deborah A. Servitto
                                                         /s/ Elizabeth L. Gleicher




                                             -4-